Case 2:19-cv-00056-JRG-RSP Document 86 Filed 05/05/20 Page 1 of 4 PageID #: 2044



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   KIPB LLC,                                     §
                                                 §
               Plaintiff,                        §
                                                 §
   v.                                            §
                                                 §
   SAMSUNG ELECTRONICS CO., LTD.,                §
   SAMSUNG ELECTRONICS AMERICA,                  §        Case No. 2:19-cv-00056-JRG-RSP
   INC., SAMSUNG SEMICONDUCTOR,                  §
   INC., SAMSUNG AUSTIN                          §
   SEMICONDUCTOR, LLC, and                       §
   QUALCOMM GLOBAL TRADING                       §
   PTE. LTD.,                                    §
                                                 §
               Defendants.                       §

                             SUPPLEMENTAL PROTECTIVE ORDER

         Before the Court is Plaintiff KIPB LLC’s (“KIPB”) and Defendants Samsung Electronics

  Co., Ltd.’s; Samsung Electronics America, Inc.’s; Samsung Semiconductor, Inc.’s; Samsung

  Austin Semiconductor, LLC’s; and Qualcomm Global Trading Pte. Ltd.’s (collectively,

  “Parties”) Joint Motion to Enter Supplemental Protective Order (“Motion”). Dkt. No. 83. The

  Parties’ Joint Motion requests that the Court enter an agreed Supplemental Protective Order.

         After due consideration, the Court GRANTS the Motion. The Court thereby ORDERS

  that the Settlement Agreement by and among KIP Co. Ltd., KIPB LLC, Apple and TSMC (the

  “Apple-TSMC Agreement”) shall be subject to the terms of this Supplemental Protective Order:




                                                1/4
Case 2:19-cv-00056-JRG-RSP Document 86 Filed 05/05/20 Page 2 of 4 PageID #: 2045



          1. Designating the Apple-TSMC Agreement.

          The Apple-TSMC Agreement shall be designated by Plaintiff as “APPLE-TSMC

  RESTRICTED ATTORNEYS’ EYES ONLY” subject to the limitations and guidelines set forth

  herein. Plaintiff shall be considered to be the producing party of the Apple-TSMC Agreement.

          2. Access to Material Designated as “Apple-TSMC Restricted Attorneys’ Eyes Only.”

          Material designated as “APPLE-TSMC RESTRICTED ATTORNEYS’ EYES ONLY”

  and all information derived therefrom, including but not limited to copies, recordings,

  summaries, abstracts, excerpts, analyses, compilations, and the like may not, without the written

  consent of Apple and TSMC, be given, shown, made available to, or communicated in any way

  by the receiving party to anyone other than: (a) outside counsel for the receiving party; and (b)

  supporting personnel employed by such outside counsel of the receiving party, such as

  paralegals, legal secretaries, data entry clerks, legal clerks, and private photocopying services. If

  filed with the Court, the Apple-TSMC Agreement must be filed under seal pursuant to L.R. CV-

  5(a)(7).

          3. Disclosure of Material Designated as “Apple-TSMC Restricted Attorneys’ Eyes

              Only” to Experts or Consultants

          If a party intends to disclose any documents designated as “APPLE-TSMC

  RESTRICTED ATTORNEYS’ EYES ONLY” to its proposed expert or consultant, that party

  must send an email to (i) Apple at prod_requests@apple.com with a copy to

  hcannom@wscllp.com, and (ii) TSMC at David.McCombs@haynesboone.com. The emails to

  Apple and TSMC must include (i) a signed Confidentiality Agreement in the form attached as

  Appendix A to the Protective Order, (ii) the resume or curriculum vitae of the proposed expert or

  consultant, the expert’s or consultant’s business affiliation, and (iii) any current and past consulting

                                                   2/4
Case 2:19-cv-00056-JRG-RSP Document 86 Filed 05/05/20 Page 3 of 4 PageID #: 2046



  relationships in the industry. Each of Apple and TSMC will thereafter have ten (10) business days

  from receipt of the signed Confidentiality Agreement to object to any proposed individual. Any

  objection must be made for good cause and in writing, stating with particularity the reasons for the

  objection. Failure to object within ten (10) business days constitutes approval. If Apple, TSMC,

  and/or the impacted parties are unable to resolve any objection, the objecting non-party may apply

  to the presiding judge within fifteen (15) days of the notice, or within such other time as the Parties

  may agree, to resolve the matter. There will be no disclosure to any proposed individual during

  the ten (10) business day objection period, unless that period is waived by Apple and TSMC, or if

  any objection is made, until the parties have resolved the objection, the presiding judge has ruled

  upon any resultant motion, or after (15) days after the objection is made, or other time agreed by

  the parties, if a motion is not filed with the presiding Judge to resolve the objection.

         4. Use of Material Designated as “Apple-TSMC Restricted Attorneys’ Eyes Only” at

             hearing or trial

         If a party intends to use any documents designated as “APPLE-TSMC

  RESTRICTED ATTORNEYS’ EYES ONLY” at hearing or at trial, that party must provide Apple

  and TSMC with notification at the email addresses provided in Paragraph 3, above, of such

  intended use at least ten (10) business days before the hearing or trial is scheduled. If a hearing

  or trial is scheduled less than ten (10) days in advance, the party must provide Apple and TSMC

  with notification of such intended use as soon as possible under the circumstances. If the party

  is unwilling or unable to seek protections in the courtroom for use of the documents designated

  “APPLE-TSMC RESTRICTED ATTORNEYS’ EYES ONLY,” Apple or TSMC may apply to

  the presiding judge to seek such protections. There will be no use of documents designated as

  “APPLE-TSMC RESTRICTED ATTORNEYS’ EYES ONLY” in open court during the above-

                                                   3/4
Case 2:19-cv-00056-JRG-RSP Document 86 Filed 05/05/20 Page 4 of 4 PageID #: 2047



  identified notification period, unless that period is waived by Apple and TSMC, or if any objection

  is made, until the parties have resolved the objection, or the presiding judge has ruled upon any

  resultant motion.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 5th day of May, 2020.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  4/4
